Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 15, 2007 (People v Walker, 40 AD3d 893 [2007]), affirming a judgment of the Supreme Court, Queens County, rendered January 28, 2005. Separate application by the appellant to reject the respondent’s affirmation in opposition dated May 16, 2008.
Ordered that the applications are denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Mastro, J.P., Rivera, Lifson and Balkin, JJ., concur.